Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 03/11/2021. 
Claims 1-16 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021, 03/11/2021, 06/02/2021, 06/30/2021, 11/23/2021, 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/347,750, filed 05/06/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/347,750, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, as described below with respect to 112(a) rejection, the specification does not provide support for first and second PUCCH resource, and transmission of uplink control information based on the information regarding first and second PUCCH resources. Subject matter as recited in claims 2-3 are also not supported. See 112(a) rejection of claims below. 

Specification
The abstract of the disclosure is objected to because it contains new matter.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6, 13, 14 are objected to because of the following informalities:  the first recitation of PUCCH in each of the independent claims is an acronym. It should be spelled out completely.  Similar issues exist with claims 6, 13, 14. 
Applicant is advised that should claims 3, 7 be found allowable, claims 15, 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the originally filed specification fails to disclose “a receiver that receives a system information including information regarding a first PUCCH resource, and a downlink control information including information regarding a second PUCCH resource; and a processor that controls a transmission of uplink control information based on the information regarding the first PUCCH resource and the information regarding the second PUCCH resource.” Initially, examiner notes that the claims are newly introduced in the application. They were not originally filed claims in the original application. As such, it is necessary for applicant to show support for the claims. Examiner respectfully notes the above limitation do not find support in the originally filed specification. The closest portion examiner could find is third embodiment, par. 0090-0095. This portion for example, describe SIB carrying PUCCH-config common and DCI carrying grant. At least PUCCH-configCommon is not described as any PUCCH resource. It is parameters that the UE is configured with. A PUCCH resource is a particular resource utilized to carry PUCCH, rather than configuration parameters. These paragraphs describe particular configuration rather than PUCCH resource. As such, none of these portions describe first PUCCH resource and second PUCCH resource. Additionally, the specification also does not disclose transmission of UCI based on first and second PUCCH resource. Similar issues exists with claims 6, 13, 14.
Regarding claim 2, because the first and second PUCCH resources are not disclosed, the specification cannot possible disclose “wherein the information regarding the first PUCCH resource is information regarding a PUCCH resource that is configured commonly with terminals, and the information regarding the second PUCCH resource is information regarding a PUCCH resource that is configured individually for each of the terminals.” Again, although the above portion discloses PUCCH-ConfigCommon as common element, this is not a resource, but rather a parameters. 
Regarding claim 3, the originally filed specification fails to disclose “…the first PUCCH resource comprises information that indicates at least one of a PUCCH symbol start position, a number of PUCCH symbols, information regarding frequency hopping and a cyclic shift index.” The closest portion appears to be a fourth embodiment, par. 0120-0127. These portion describes uplink control channel configuration to include frequency hopping and cyclic shift, but there is no mention of number of PUCCH symbols. Additionally, the specification does not disclose communication the configuration information over system information. In fact, it is entirely silent of how the configuration is performed. Similar issues exists with claims 7, 15, 16.  
Claims 2-5, 7-12, 15-16 are also rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2016/0150462 A1).

Regarding claims 1, 6, Yang discloses a terminal, a radio communication method for a terminal, comprising: 
a receiver that receives a system information including information regarding a first PUCCH resource (par. 0034-0035, discloses receiving a detailed system information by receiving PDCCH, see also par. 0102, 0091), and a downlink control information including information regarding a second PUCCH resource (par. 0048-0049, discloses PDCCH includes a DCI, see par. 0102, discloses RAR as discloses uplink grant (i.e. downlink control information), see par. 0156, discloses explicit indication of HARQ resource in DCI, see also 0098); and 
a processor that controls a transmission of uplink control information based on the information regarding the first PUCCH resource and the information regarding the second PUCCH resource (see par. 0083-0088, discloses transmission of UCI, see also par. 0093-0095).

	Regarding claim 13, Yang discloses a base station comprising: 
a transmitter configured to transmit a system information including information regarding a first PUCCH resource (par. 0034-0035, discloses receiving a detailed system information by receiving PDCCH, see also par. 0102, 0091) and a downlink control information including information regarding a second PUCCH resource (par. 0048-0049, discloses PDCCH includes a DCI, see par. 0102, discloses RAR as discloses uplink grant (i.e. downlink control information); and 
a processor configured to control a reception of uplink control information based on the information regarding the first PUCCH resource and the information regarding the second PUCCH resource (see par. 0083-0088, discloses transmission of UCI, see also par. 0093-0095).

Regarding claim 14, Yang discloses a system comprising a terminal and a base station, wherein: 
the terminal comprises: 
a receiver that that receives a system information including information regarding a first PUCCH resource (par. 0034-0035, discloses receiving a detailed system information by receiving PDCCH, see also par. 0102, 0091), and a downlink control information including information regarding a second PUCCH resource (par. 0048-0049, discloses PDCCH includes a DCI, see par. 0102, discloses RAR as discloses uplink grant (i.e. downlink control information); and 
a first processor that controls a transmission of uplink control information based on the information regarding the first PUCCH resource and the information regarding the second PUCCH resource (see par. 0083-0088, discloses transmission of UCI, see also par. 0093-0095), and 
the base station comprises: 
a transmitter configured to transmit the system information including the information regarding the first PUCCH resource (par. 0034-0035, discloses receiving a detailed system information by receiving PDCCH, see also par. 0102, 0091) and the downlink control information including the information regarding the second PUCCH resource (par. 0048-0049, discloses PDCCH includes a DCI, see par. 0102, discloses RAR as discloses uplink grant (i.e. downlink control information); and 
a second processor configured to control a reception of the uplink control information based on the information regarding the first PUCCH resource and the information regarding the second PUCCH resource (see par. 0083-0088, discloses transmission of UCI, see also par. 0093-0095).

Regarding claim 2, Yang discloses the terminal wherein the information regarding the first PUCCH resource is information regarding a PUCCH resource that is configured commonly with terminals (see par. 0049-0051, discloses a PDCCH which can be masked by RNTI that is configured commonly with terminal), and the information regarding the second PUCCH resource is information regarding a PUCCH resource that is configured individually for each of the terminals ((see par. 0049-0051, discloses a PDCCH which can be masked by RNTI that is configured UE specifically)).

Regarding claims 4, 8, 9, Yang discloses the terminal wherein the downlink control information includes a timing of a delivery acknowledgement signal from a downlink shared channel (see par. 0094-0095).
	
Regarding claims 5, 10-12, Yang discloses the terminal wherein the uplink control information includes HARQ-ACK information (see par. 0083-0088).

Regarding claim 3, 7, 15, 16, Yang discloses the terminal wherein the information regarding the first PUCCH resource comprises information that indicates at least one of a PUCCH symbol start position, a number of PUCCH symbols, information regarding frequency hopping, and a cyclic shift index (see par. 0048, discloses control information to include a hopping flag, i.e. frequency hopping information, or cyclic shift, i.e. cyclic shift index).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aiba (US 9877290) – discloses configuration of resources and transmission of uplink control information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466